Citation Nr: 0324785	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back, to include as secondary to service-connected 
residuals of fracture of the right pelvis.

2.  Entitlement to service connection for knots on the 
stomach, back, and base of the neck, to include as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002)and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Make arrangements with the appropriate VA 
medical facility for the following: 

a)  The claims folder should be referred to 
the same VA physician who performed the May 
5, 2000 VA dermatological examination (if 
unavailable to another dermatologist) in 
order to clarify the assessment contained in 
that report.  In an addendum request the 
examiner to render an opinion as to whether 
it is as likely as not that possible lipoma, 
adnexal, and/or sarcoma would be related to 
the inservice cysts noted in May 1969 and 
1971?  Would any of the skin disorders 
suspected be classified as a soft tissue 
sarcoma.  A complete rationale for any 
opinion rendered should be included in the 
addendum.

b)  The claims folder should be referred to 
the same VA physician who performed the March 
3, 2000 VA orthopedic examination for an 
addendum (if unavailable to another 
orthopedist).  Request the examiner to render 
an opinion as to whether it is as likely as 
not that any low back disorder diagnosed is 
related to service, to include the parachute 
jumps and the June 1957 back complaints?  If 
no, whether it is as likely as not that any 
low back disorder diagnosed was caused or is 
aggravated by the veteran's service connected 
disorders to include any altered gait.  A 
complete rationale for any opinion rendered 
should be included in the addendum. 

3.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the veteran, 
a supplemental statement of the case should 
be provided to the veteran and his 
representative, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




